DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed March 16, 2021 is acknowledged. New Claim 25 has been added.  Claim 2 has been cancelled. Claims 1, 3-4, 6, 9, 11, 14-15 and 17-23 have been amended. Non-elected Invention and/or Species, Claims 18-24 have been withdrawn from consideration. Claims 1, 3-4, 6, 8-9, 11 and 13-25 are pending.
However, the amended claims 1 and 17 filed March 16, 2021 include: “the source-drain layer comprises a source electrode and a drain electrode, and a source/drain lead …; and an orthographic projection of the recess on the flexible substrate is at least partially overlapped with an orthographic projection of the source/drain lead on the flexible substrate”.
Note that, “source/drain lead” (1042) directed to non-elected Species as shown in FIG. 5A.
Therefore, all pending claims are directed to non-elected Species. 
With the interest of compact prosecution, action on merits of claims 1, 3-4, 6, 8-9, 11, 13-17 and 25 follows. 
However, Applicant must cancel the limitations directed to non-elected Species. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1, 3-4, 6, 8-9, 11, 13-17 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “one or more inorganic insulating layers, an organic insulating layer and an source-drain layer sequentially provided on the flexible substrate” ; “an orthographic projection of the recess on the flexible substrate is at least partially overlapped with an orthographic projection of the source/drain lead on the flexible substrate” (amended claims 1 and 17); “an orthographic projection of the additional film layer on the flexible substrate is at least overlapped with an orthographic projection of the organic insulating layer on the flexible substrate” (amended claim 6) and “… and the organic insulating layer is disposed between the one or more inorganic insulating layer and the source-drain layer” (amended claim 9) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitations are supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
With respect to claims 1 and 17, the limitation “one or more inorganic insulating layers, an organic insulating layer and an source-drain layer sequentially provided on the flexible substrate”. 

Therefore, the limitation “one or more inorganic insulating layers, an organic insulating layer and an source-drain layer sequentially provided on the flexible substrate” is new matter. 
 
With respect to claim 6, limitation “an orthographic projection of the additional film layer on the flexible substrate is at least overlapped with an orthographic projection of the organic insulating layer on the flexible substrate”.
However, the additional film layer (105) is smaller than the organic insulating layer (103), therefore, the orthogonal projection of the “additional film layer” would have never overlapped the organic insulating layer. 
Therefore, claim 6 contains new matter.   
Applicant must cancel the new matter in response to the Office Action.

With respect to claim 9, limitation “and the organic insulating layer is disposed between the one or more inorganic insulating layer and the source-drain layer” as discussed in claim 1 and 17 above, the “source-drain layer” 104 also comprises the functional layer 1024. 
Therefore, the limitation above is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, 6, 8-9, 11, 13-17 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites the limitation "the flexibility of the organic insulating layer is greater than that of the one or more inorganic insulating layer" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.
The “flexibility” of the organic insulating layer or one or more inorganic insulating layers have never been claimed, yet.
The “flexibility” of the layers lack antecedent support. Therefore, claims 1; 17 and all dependent claims are indefinite.

Amended Claim 4 recites: “further comprising an additional film layer with stronger flexibility disposed …”.
The limitation “stronger flexibility” is indefinite because it does not show comparing, stronger, to anything.
Further, what is the meaning of “stronger flexibility”?
Therefore, claims 4, 6 and 13 are further indefinite.

Amended Claim 6 recites: “(A) the additional film layer is disposed on a side of the one or more inorganic insulating layers away from the flexible substrate, (B) or disposed on a side of the organic insulating layer away from the flexible substrate and at least covers a portion of the organic insulating layer in the recess, (C) an orthographic projection of the additional film layer 
With respect to limitation (B): “or disposed on a side of the organic insulating layer away from the flexible substrate and at least covers a portion of the organic insulating layer in the recess,”
However, claim 4 recited: “an additional film layer … disposed between the organic insulating layer and the one or more inorganic insulating layers”.
Thus, this limitation contravenes the limitation of claim 4. Therefore, claim 6 is indefinite.
With respect to limitation (C), “an orthographic projection of the additional film layer on the flexible substrate is at least overlapped with an orthographic projection of the organic insulating layer on the flexible substrate”.
However, the additional film layer (105) is smaller than the organic insulating layer (102), therefore, the orthogonal projection of the “additional film layer” would have never overlapped the organic insulating layer. 
Therefore, claim 6 is indefinite.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

However, amended claim 1 has already claimed: “one or more inorganic insulating layers, an organic insulating layer and a source-drain layer sequentially provided on the flexible substrate”.
Therefore, claim 3 fails to further limit claim 1.
 
Amended Claim 6 recites: “the flexible display panel according to claim 4, wherein the additional film layer (A) is disposed on a side of the one or more inorganic insulating layers away from the flexible substrate, (B) or disposed on a side of the organic insulating layer away from the flexible substrate and at least covers a portion of the organic insulating layer in the recess, (C) an orthographic projection of the additional film layer on the flexible substrate is at least overlapped with an orthographic projection of the organic insulating layer on the flexible substrate”.  
However, claim 4 recites: “the display panel according to claim 1, further comprising an additional film layer disposed between the organic insulating layer and the inorganic insulating layer(s), and contacting the inorganic insulating layer(s) or the organic insulating layer directly”.
Being “disposed between the organic insulating layer and the inorganic insulating layer(s)”, the “additional film layer” is obviously disposed on a side of the one or more inorganic insulating layers away from the flexible substrate. 
Therefore, claim 6 fails to further limit claim 4. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Amended claim 11 recites: “wherein the one or more inorganic insulating layers are disposed on a side of the organic insulating layer facing the flexible substrate, and the organic insulating layer includes flexible material”.
However, amended claim 1 has already claimed: “one or more inorganic insulating layers, an organic insulating layer and a source-drain layer sequentially provided on the flexible substrate; and the flexibility of the organic insulating layer …”.
Therefore, claim 11 fails to further limit claim 1.

Amended claim 14 recites: “wherein the organic insulating layer is disposed between the source/drain leads 3and the one or more inorganic insulating layers.   
However, amended claim 1 has already claimed: “one or more inorganic insulating layers, an organic insulating layer and a source-drain layer sequentially provided on the flexible substrate”.
Therefore, claim 14 fails to further limit claim 1.
***


Amended claim 11 contravenes the specification. 
Therefore, claim 11 is indefinite.
 
The scope of claim 17 is similar to that of claim 1.
The term “A display device” is a non-limiting preamble. 
Applicant is advised to cancel either claim for undue multiplicity.  (See MPEP 2173.05 (n).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 8-9, 11, 14-17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US. Pub. No. 2017/0237025) of record.
With respect to claims 1 and 17, As best understood by Examiner, CHOI ‘025 teaches a display device, comprising a flexible display panel as claimed, wherein the flexible display panel including:  
a flexible substrate (100); 
one or more inorganic insulating layers (110/120), an organic insulating layer (120’ or 130 or 160) and a source-drain layer (215) sequentially provided on the flexible substrate (100), and 

wherein the one or more inorganic insulating layers (110/120) are provided with a recess (OW) in the region to be bent (1BA); 
at least part of the organic insulating layer (120’ or 130 or 160) is disposed in the recess (OW), the flexibility of the organic insulating layer is greater than that of the one or more inorganic insulating layers; 
the source-drain layer (215) comprises a source electrode and a drain electrode (215a,b), and a source/drain lead (215c) connected with the source electrode and the drain electrode; and 
an orthographic projection of the recess (OW) on the flexible substrate (100) is at least partially overlapped with an orthographic projection of the source/drain lead (215c) on the flexible substrate (100); and 
the source/drain lead (215c) is directly contact the organic insulating layer (120’ or 130 or 160). (See FIGs. 2, 26, 28). 

With respect to claim 3, As best understood by Examiner, the organic insulating layer (130) of CHOI is disposed on a side of the one or more inorganic insulating layers (110/120) away from the flexible substrate (100).  
With respect to claim 4, As best understood by Examiner, the display panel of CHOI further comprises an additional film layer (120’) with stronger flexibility disposed between the organic insulating layer (130) and the one or more inorganic insulating layers (110/120), and contacting the one or more inorganic insulating layer (110/120) or the organic insulating layer directly.  

  
With respect to claim 8, a portion of the organic insulating layer of CHOI disposed in the recess (OW) is higher than the horizontal level of the recess.   

With respect to claim 9, the flexible display of CHOI further comprises: through holes formed in non-bending regions (DA) of the flexible display panel, wherein the source-drain layer (215) is disposed in the non-bending region (DA); and the organic insulating layer is disposed between the one or more inorganic insulating layers (110/120) and the source-drain layer (215).  
With respect to claim 11, As best understood by Examiner, the one or more inorganic insulating layers (110/120) of CHOI are disposed on a side of the organic insulating layer facing the flexible substrate (100), and the organic insulating layer includes flexible material.  
With respect to claim 14, As best understood by Examiner, the organic insulating layer of CHOI is disposed between the source/drain leads (215c) 3and the one or more inorganic insulating layers.   

With respect to claim 16, the material of the organic insulating layer of CHOI is one or a combination of following materials: polyimide and acrylic.
With respect to claim 25, the flexible display panel of CHOI further comprises a display region (DA), and a thin film transistor (210) comprising the source electrode and the drain electrode (215a,b), and an active layer (211) in the display region (DA), the source electrode and the drain electrode (215a,b) are connected with the active layer (211) via the through holes, each of the through holes has a size smaller than a size of the recess (OW) in the region to be bent (1BA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI ‘025 as applied to claim 1 above, and further in view of KIM et al. (US. Pub. No. 2015/0102296) of record.
CHOI teaches the flexible display panel as described in claim 4 above including the additional film layer disposed between the organic insulating layer and the inorganic insulating layer(s), and contacting the inorganic insulating layer(s) or the organic insulating layer directly.  

However, KIM teaches a flexible display panel including: 
an additional film layer (200) disposed between an organic insulating layer (110) and an inorganic insulating layer(s) (300), and contacting the inorganic insulating layer(s) or the organic insulating layer directly; 
wherein material of the additional film layer (200) is one or a combination of following materials: material being an organic insulating layer (10) and doped with graphene, and material being organic insulating layer (10) and doped with nano-ceramic, or graphene. (See FIG. 4, ¶ [0078]-[0080]).   

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the additional film layer of CHOI utilizing the material as taught by KIM to prevent physical damage to the flexible layer there above. 
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/            Primary Examiner, Art Unit 2829